Citation Nr: 0802764	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-30 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability.  

2.  Entitlement to service connection for a lung disorder, to 
include as due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from February 1958 to 
September 1960.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for a personal hearing before a 
Veterans Law Judge at the Board of Veterans' Appeals (Board) 
in December 2007.  However, prior to the date of his hearing, 
the veteran notified the Board that he would be unable to 
attend the hearing due to health problems and asked to have 
the hearing rescheduled before a traveling member of the 
Board at the RO.  

Inasmuch as the veteran's request to reschedule was received 
within 60 days of notification of the scheduled hearing and 
more than two weeks prior to the hearing date, the appeal 
must be returned to the RO for appropriate action as provided 
for under 38 C.F.R. § 20.704(c) (2007).  

In light of these circumstances, this case is REMANDED to the 
RO for the following:  

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals 
at the RO as soon as practicable.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

